              Case:19-11142-KHT Doc#:18 Filed:03/05/19                                       Entered:03/05/19 15:27:53 Page1 of 3


 Fill in this information to identify your case:

 Debtor 1                 Eric Steven Sparks
                          First Name                        Middle Name               Last Name

 Debtor 2                 Brittani Amber Sparks
 (Spouse if, filing)      First Name                        Middle Name               Last Name


 United States Bankruptcy Court for the:              DISTRICT OF COLORADO

 Case number           19-11142
 (if known)
                                                                                                                         Check if this is an
                                                                                                                            amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                12/15


If you are an individual filing under chapter 7, you must fill out this form if:
 creditors have claims secured by your property, or
 you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         Conn's HomePlus                                     Surrender the property.                      No
    name:                                                                  Retain the property and redeem it.
                                                                           Retain the property and enter into a         Yes
    Description of Couch, Loveseat, Entertainment                           Reaffirmation Agreement.
    property       Console, Kitchen Table &                                Retain the property and [explain]:
    securing debt: Chairs, 5 Beds, 4 Nighstands, 7
                   Dressers, 3 Desks & Chairs,
                   Lawnmower, Rakes, Pots &
                   Pans, Dishes & Utensils, Linens


    Creditor's         Conn's HomePlus                                     Surrender the property.                      No
    name:                                                                  Retain the property and redeem it.
                                                                           Retain the property and enter into a         Yes
    Description of Couch, Loveseat, Entertainment                           Reaffirmation Agreement.
    property       Console, Kitchen Table &                                Retain the property and [explain]:
    securing debt: Chairs, 5 Beds, 4 Nighstands, 7
                   Dressers, 3 Desks & Chairs,
                   Lawnmower, Rakes, Pots &
                   Pans, Dishes & Utensils, Linens


    Creditor's         Conn's HomePlus

Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                           page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
           Case:19-11142-KHT Doc#:18 Filed:03/05/19                                         Entered:03/05/19 15:27:53 Page2 of 3


 Debtor 1      Eric Steven Sparks
 Debtor 2      Brittani Amber Sparks                                                                 Case number (if known)    19-11142


                                                                          Surrender the property.                                 No
    name:                                                                 Retain the property and redeem it.
                                                                          Retain the property and enter into a                    Yes
    Description of Couch, Loveseat, Entertainment                          Reaffirmation Agreement.
    property       Console, Kitchen Table &                               Retain the property and [explain]:
    securing debt: Chairs, 5 Beds, 4 Nighstands, 7
                   Dressers, 3 Desks & Chairs,
                   Lawnmower, Rakes, Pots &
                   Pans, Dishes & Utensils, Linens


    Creditor's     Dupont Goodrich Fcu                                    Surrender the property.                                 No
    name:                                                                 Retain the property and redeem it.
                                                                          Retain the property and enter into a                    Yes
    Description of      2018 Ford F150 7858.8 miles                        Reaffirmation Agreement.
    property            Vehicle:                                          Retain the property and [explain]:
    securing debt:



    Creditor's     Fairway Independent/LoanCare                           Surrender the property.                                 No
    name:                                                                 Retain the property and redeem it.
                                                                          Retain the property and enter into a                    Yes
    Description of      6805 Aquarius st Vidor, TX                         Reaffirmation Agreement.
    property            77662                                             Retain the property and [explain]:
    securing debt:      Rental Property


    Creditor's     Sba                                                    Surrender the property.                                 No
    name:                                                                 Retain the property and redeem it.
                                                                          Retain the property and enter into a                    Yes
    Description of      6805 Aquarius st Vidor, TX                         Reaffirmation Agreement.
    property            77662                                             Retain the property and [explain]:
    securing debt:      Rental Property

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                             Will the lease be assumed?

 Lessor's name:                                                                                                                No
 Description of leased
 Property:                                                                                                                     Yes

 Lessor's name:                                                                                                                No
 Description of leased
 Property:                                                                                                                     Yes

 Lessor's name:                                                                                                                No
 Description of leased
 Property:                                                                                                                     Yes

 Lessor's name:                                                                                                                No


Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                     page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
           Case:19-11142-KHT Doc#:18 Filed:03/05/19                                        Entered:03/05/19 15:27:53 Page3 of 3


 Debtor 1      Eric Steven Sparks
 Debtor 2      Brittani Amber Sparks                                                                 Case number (if known)   19-11142

 Description of leased                                                                                                         Yes
 Property:

 Lessor's name:                                                                                                                No
 Description of leased
 Property:                                                                                                                     Yes

 Lessor's name:                                                                                                                No
 Description of leased
 Property:                                                                                                                     Yes

 Lessor's name:                                                                                                                No
 Description of leased
 Property:                                                                                                                     Yes

 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Eric Steven Sparks                                                       X /s/ Brittani Amber Sparks
       Eric Steven Sparks                                                              Brittani Amber Sparks
       Signature of Debtor 1                                                           Signature of Debtor 2

       Date        March 5, 2019                                                    Date    March 5, 2019




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                               page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
